Citation Nr: 1705290	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO. 11-17 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disability. 

2. Entitlement to service connection for bilateral arthritis in the first metatarsophalangeal joint (bilateral foot disorder), to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. The Board remanded the case in May 2014 for additional development. 

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in June 2012. During the hearing, the VLJ engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the claims file.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of the Veteran's case should consider the existence of this electronic record.

The issue of entitlement to service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral foot disorder did not manifest in service or within one year of separation from service, it is not otherwise related to his active duty service, and it is not caused or aggravated by his service-connected right knee disability. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot disorder, to include as secondary to a service-connected right knee disability, have not been met. 38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016). 

VA's duty to notify was satisfied by a November 2008 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA and private medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). February 2009 and April 2011 VA examiners performed in-person examinations and another VA examiner provided an addendum medical opinion in July 2014. These examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The VA examinations and addendum medical opinion are adequate to decide the Veteran's bilateral foot disorder claim. 

In May 2014, the Board remanded the case to ask the Veteran to identify any outstanding relevant lay and medical evidence, associate any identified outstanding private records and VA treatment records since January 2011, provide an addendum VA medical opinion, and issue a supplemental statement of the case (SSOC) if any benefit remained denied by the RO. There was substantial compliance with the Board's remand directives for the bilateral foot disorder claim. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review. 

The Veteran contends that his current bilateral foot disorder was caused or aggravated by his altered gait and stance from his service-connected right knee disability. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be established on a presumptive basis for the chronic diseases listed in 38 C.F.R. § 3.309(a). The presumption for chronic diseases relaxes the evidentiary requirements for establishing entitlement to service connection. Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)). Specifically, 38 C.F.R. § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden. Walker, 708 F.3d at 1338; 38 C.F.R. § 3.303(b). Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period." Id. (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

Because the Veteran has been diagnosed with bilateral arthritis in the first metatarsophalangeal joint, and arthritis is defined as chronic in 38 C.F.R. § 3.309(a), the provisions of subsection 3.303(b) for chronic diseases apply; thus, this claim may be established with evidence of chronicity in service or a continuity of symptomatology after service. See Walker, 708 F.3d at 1338-39.

Where a claimant served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for chronic disorders may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a). This presumption may be rebutted by affirmative evidence to the contrary. 38 C.F.R. § 3.307(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Numerous VA and private treatment records, including an August 2012 disability benefits questionnaire and a July 2014 VA addendum medical opinion report, show that the Veteran has a current bilateral foot disability, to include status-post bilateral bunionectomy with decompression osteotomy, hammertoes, hallux valgus, and claw foot. Thus, the first element of direct and secondary service connection is met.

Regarding the second element of direct service connection, the Veteran's service treatment records are silent for complaints or treatment for any bilateral foot disorder. Specifically, his November 1965 pre-induction and August 1967 separation examinations show normal feet and no complaints of abnormal feet symptoms. In fact, the medical evidence does not show the presence of any bilateral foot disorders until a November 2007 private progress note, which showed that the Veteran underwent a left bunionectomy with osteotomy in October 2007. The Veteran was diagnosed with status-post bunionectomy with osteotomy on the left and hallux abductovalgus with degenerative joint disease (DJD) on the right in November 2007. Moreover, the Veteran has not asserted during the appellate period, and the record does not otherwise indicate, that his current bilateral foot disorder was caused or aggravated by, began in, or continued since his active duty. Rather, as shown by numerous lay statements, the Veteran contends that his current disorder is caused by his right knee disability. Given the Veteran's statements, the lack of treatment or complaints in service, and the time gap of approximately 39 years between separation from service and a diagnosis, the Board finds that the Veteran's current bilateral foot disorder did not manifest in service or within one year of separation from service, and that it is not otherwise related to his active duty service. 

Nevertheless, the Veteran contends that his current bilateral foot disorder is caused or aggravated by his service-connected right knee disability. While the claims file includes many VA and private treatment records since November 2007 that show a current diagnosis, complaints, and treatment for bilateral foot disorders, only January 2009, February 2009, June 2011, and September 2011 private medical records and February 2009, April 2011, and July 2014 VA examination reports discuss the causal relationship between the current disorder and the Veteran's right knee.

In a January 2009 letter, a private doctor opined that the Veteran's abnormal gait and stance were caused by his right knee and produced his bilateral feet disorder. The bilateral foot disorder, in turn, necessitated surgeries on the bilateral great metatarsophalangeal joints. 

Similarly, another private doctor noted in a February 2009 letter that the Veteran's abnormal gait and increased pressure applied to the feet have caused progressive bilateral degenerative changes at the hallux and forefoot, which eventually resulted in severe degenerative changes that required bilateral feet surgeries. This doctor also opined that the Veteran's altered gait and progressive joint pain and degeneration were caused by his right knee. The doctor concluded that it was more likely than not that the Veteran's bilateral first metatarsalphalangeal joint problems are directly related to his service-connected right knee problems. Additionally, this doctor stated in a September 2011 letter that the Veteran's long history of knee problems resulted in compensatory changes in gait that have more likely than not created the degenerative changes in his feet. The doctor explained that the right knee disability caused the Veteran's abnormal gait and increased pressure applied to the feet, which has caused progressive degenerative changes to the arch of the foot, first ray of the foot, and first metatarsalphalangeal joints. 

Likewise, after noting that the Veteran was a patient for a few years, another private doctor indicated in February 2009 that the Veteran's has had longstanding compensation associated with his right knee. This doctor concluded that the Veteran's compensation caused an increasing load and a breakdown at the first metatarsalphalangeal joint, bilaterally. In a June 2011 letter, this doctor also noted that the Veteran had bilateral foot pain due to an abnormal stance and gait, which led to surgery on both great toe metatarsalphalangeal joints. 

However, a February 2009 VA examiner concluded that there was no nexus between the Veteran's bilateral foot disorder and his service-connected right knee disability. Specifically, the examiner explained that the Veteran's arthritis was equal in both great toes and was typical for his age and for a person who had undergone surgery at these joints. The examiner also noted that the Veteran's gait was normal and that the medical records did not show that the right knee aggravated the bilateral foot disorder. 

In an April 2011 VA examination report, another examiner determined that it was less likely than not that the Veteran's bilateral toe disorders were related to his right knee disability. The examiner explained that the Veteran's bunions were developmental and more related to the Veteran's genes than any previous traumatic event because his ankles were normal during the examination and by history. 

In a July 2014 addendum medical opinion report, another VA examiner determined that the Veteran's bilateral foot disorder was less likely as not (less than 50 percent probability) caused by, aggravated by, or the result of his service-connected right knee disorder. The examiner explained that the Veteran was diagnosed with status-post bilateral bunionectomy with decompression osteotomy and that bunions are caused by genetic factors and/or poorly fitting shoes. The examiner stated that medical literature did not support the assertion that bunions are caused by any knee conditions. The examiner also noted that the Veteran has had previous diagnoses of hammertoes, hallux valgus, and a claw foot disorder. The examiner explained that hammertoes are usually caused by poorly fitting shoes, trauma, or nerve damage in the foot such as diabetes, Charcot-Marie-Tooth disease, rheumatoid arthritis, and stroke. Moreover, the examiner noted that a claw foot disorder may also be caused by these neurologic or arthritic conditions and that it may be present at birth and due to genetic factors. The examiner also stated that hallux valgus was a description of a bunion, which indicated that the big toe points outward. The examiner concluded that hammertoes, hallux valgus, and claw foot disorders were not attributed to a knee condition in the medical literature.

In addition to this medical evidence, the Veteran has asserted that his current bilateral foot disorder was caused by the changes in his gait, which developed due to his right knee disability. Moreover, in a June 2012 Travel Board hearing, the Veteran testified that a private podiatrist told him that his bilateral foot problems were due to his abnormal and altered gait caused by the right knee. 

The Veteran's current bilateral foot disorder is not caused or aggravated by his service-connected right knee disability. The Board has considered the Veteran's assertions that his altered and abnormal gait caused his current bilateral foot disorder. While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to an etiology of this type of musculoskeletal disorder due to the medical complexity of the matter involved. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). Bilateral arthritis in the first metatarsophalangeal joint, status-post bunionectomy, hammertoes, hallux valgus, and a claw foot disorder require specialized training for a determination as to diagnosis, causation, and progression, and are therefore not susceptible to lay opinions on etiology or aggravation. Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish etiology of this disorder. 

Three private doctors indicated that the Veteran's bilateral foot disorder was caused by his right knee disability. However, the January 2009, February 2009, June 2011, and September 2011 letters do not indicate that the doctors were able to review all of the pertinent records located in the Veteran's claims file prior to stating their opinions. Rather, these letters indicate that the doctors' opinions were only based on certain records or the Veteran's history. See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to arise or apply to a statement of a physician based upon an inaccurate factual premise or history as related by the veteran).

Of more probative value are the February 2009, April 2011, and July 2014 VA examiners' opinions as to the relationship between the Veteran's bilateral foot disorder and his right knee disability because of the examiners' expertise, training, education, proper support and explanations, thorough review of the pertinent records, and the Veteran's self-reported symptoms. Most recently, the July 2014 VA examiner opined that it was less likely than not that the Veteran's current disorder was caused or aggravated by his service-connected disability and he referred to medical literature to support his opinions. These examiners attributed the Veteran's various bilateral foot disorders to developmental or genetic traits, age, poorly fitting shoes, trauma, or neurologic disorders. 

Because the probative evidence does not show that the Veteran's current bilateral foot disorder was caused by his active duty service, or caused or aggravated by his service-connected right knee disability, the nexus element of service connection is not met. Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a bilateral foot disorder, to include as secondary to a service-connected right knee disability, is denied.


REMAND

The claim of entitlement to service connection for a left knee disorder must be remanded for an addendum VA medical opinion. 

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records pertaining to his left knee disorder that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records pertaining to the left knee disorder and associate them with the claims file.

3. After the passage of a reasonable period of time or upon the Veteran's response, RETURN THE FILE TO THE JULY 2014 VA EXAMINER and request that he re-review the file and respond to the below inquiries. If that examiner deems it necessary or IS OTHERWISE UNAVAILABLE, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his left knee disorder symptoms. All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail. 

Based upon a review of the relevant evidence, history provided by the Veteran, the April 2011 VA examination and July 2014 VA addendum medical opinion, and sound medical principles, the VA examiner should provide an opinion as to:

a. Whether the Veteran's left knee disorder was caused or AGGRAVATED by his right knee disability, which has been service-connected since January 1968. 

In rendering the above opinion, the examiner must review and discuss the record in conjunction with rendering the requested opinion. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the VA examiner's attention is drawn to the following:

*November 1965 pre-induction examination and medical report (and associated medical evidence), showing bilateral knee injuries due to sports activities prior to service.

*March, 1966, May 1966, June 1966, August 1966, October 1966, February 1967, September 1967, and October 1967 service treatment records showing medical treatment for bilateral knee pain in service.

*August 1967 service separation examination and medical report showing no bilateral knee and/or foot problems.

*April 1969 x-rays showing no abnormalities in the knees bilaterally.

*January 1973 private medical record stating that the left knee was "doing excellently" and noting that the Veteran's right knee disorder "may have played some contributing factor to the injury of the left knee."

*June 1973 RO hearing transcript where the Veteran testified to a history of bilateral knee problems.

*February 1973, August 1973, September 1975, July 1982, and July 1998 VA examination reports in which VA examiners opined that there was no relationship between the Veteran's left knee disorder and his service-connected right knee disability.

*June 1975 private treatment record showing worsening left knee disorder.

*May 1981 private left knee x-ray documenting degenerative changes.

*Private treatment records from 1982, noting minimal hypertrophic spurring about the left knee with narrowing of the medial joint space.

*January 1995 private treatment record, documenting a history of bilateral knee pain and assessing the Veteran's current knee disorder.

*February 1998 private treatment records, documenting a total right knee replacement surgery.

*August 1998 private progress note in which a doctor noted that the Veteran had some significant knee disease and instability in both knees that related to his football career and probable knee injuries; however, the doctor noted that it was hard to know how to correlate the deterioration of the left knee because of the right knee pathology. 

*January 2009 and June 2011 opinions by Dr. Anderson stating that: the Veteran's deteriorating right knee disorder caused him to favor the left knee, which, in turn, led to the left knee's deterioration; there is no evidence showing that the Veteran's pre-service left knee injuries resulted in any permanent injuries in service; and that the Veteran's abnormal gait and stance necessitated his left and right foot surgeries.

*February 2009 VA examination report opining that the Veteran's bilateral foot disorder was not caused or aggravated by his service-connected right knee disorder and was solely due to the natural progress of the condition or other factors unrelated to the service-connected disability. This examiner noted that the Veteran has experienced stiffness in his knees and feet for last five years, but that he has greater stability since his left and right knee replacement surgeries and a normal gait. 

*February 2009 and September 2011 opinions by Dr. Doty, stating that the Veteran's service-connected right knee disorder resulted in an altered gait and increased pressure on his left knee, which, in turn, caused the Veteran's current left knee problems. 

*April 2010 notice of disagreement in which the Veteran stated that his left knee disorder has become progressively worse since service.

*January 2011 VA treatment records showing that the Veteran bicycles five miles a day during the summer and walks one mile a day on the treadmill during the winter. 

*April 2011 VA examination report, with a May 2011 addendum, in which a VA examiner opined that the Veteran's current left knee disorder was not aggravated by his service-connected right knee disorder or by service and that the left knee disorder "is more likely than not related to pre and post military events." A physical examination showed a mild antalgic gait and x-rays of the Veteran's knees showed no laxity or loosening of the components.

*June 2011 VA treatment records noting that the Veteran's gait was becoming worse.

*June 2012 Travel Board hearing, in which the Veteran testified that his right knee disability caused an altered gait and posture that led to his left knee disorder symptoms.

*January 2012 VA treatment records showing normal gait but noting gait and balance problems.

*July 2014 VA addendum medical opinion report in which the examiner opined that the Veteran's pre-existing left knee disorder was less likely as not (less than 50 percent probability) caused by, or aggravated by, or the result of the service-connected right knee disability. The examiner used and quoted the rationale from a September 1975 VA examiner to support this opinion. However, the examiner did not provide an opinion whether the Veteran's CURRENT left knee disorder was CURRENTLY caused or aggravated by his service-connected right knee disability. 

*January 2015 private treatment record showing that the Veteran had bilateral revisions on his knees with polyethylene exchange and complete synovectomies in each knee. 

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

4. After undertaking any other appropriate development deemed necessary, readjudicate the left knee disorder claim on the basis of the additional evidence. If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


